DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  
Claim 10 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  But, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106(I).   However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  MPEP 2106(I).  Therefore, amending the claims to recite a “non-transitory computer-readable medium” would resolve this issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0300092 A1 to KIM et al (hereinafter ‘KIM’) in view of US 2007/0237421 A1 to Luo et al (hereinafter ‘Luo’).
a series of pictures or images in "burst mode," which captures a plurality of pictures in a short period of time); performing eye feature extraction in each of the images, thereby acquiring image data with eye features (Para [0025], wherein the image signal processing pipeline may run one or more facial detection algorithms, or eye tracking algorithms, etc.); comparing multiple groups of eye features in image data of an identical eye, thereby acquiring optimal eye image data of each eye feature (Para [0024], wherein the eyes of the subjects may be checked to see if they are open or closed, as comparing of the multiple groups i.e. open or closed states of the eye for each person as the identical eye feature, as shown at 205. If there is a single image where all of the subjects' eyes are opened, as one example of the optimal eye feature image, that image may be selected. But if each subject displays optimal eye opening in different images, as one example of the different optimal eye feature image, an optimized image may be composed using the optimized features in the selected images.); and fusing multiple pieces of acquired optimal eye feature image data with a main image of the images, thereby obtaining a target image (Para [0024], wherein if each subject displays optimal eye opening in different images, an optimized image may be composed, as fusing, using the optimized features in the selected images, as pieces of acquired optimal eye images. Thus a photo which is most likely to include opened eyes for the subjects is saved, as shown at 206, as the target image). KIM does not specifically disclose performing eye contour extraction on each of the images, and comparing multiple groups of eye contour image data of an identical eye contour, thereby acquiring optimal eye contour image data of each eye contour, and fusing multiple pieces of acquired optimal eye contour image data with a main image of the images. Luo discloses performing eye contour extraction on each of the images (Para [0025], wherein an input target frame 10 first undergoes face detection 20 to find a plurality of faces present in the image. Based on the results of face detection, a face that needs to be replaced ("target face") is identified through face selection 30, and then processed by facial feature location 40 to produce outlines of the face contour and facial features (including eyes, as contour/outline of the eye), and comparing multiple groups of eye contour image data of an identical eye contour (Para [0044], wherein in one embodiment of the present invention, open or closed eyes are recognized using template matching or cross correlation. The template is an image of an open eye, as comparing detected eye contours to the open or closed eye groups), thereby acquiring optimal eye contour image data of each eye contour (Para [0044], wherein it is expected that an open eye would produce a high response in cross-correlation score, as optimal eye contour image, while a closed eye would generate a low response), and fusing multiple pieces of acquired optimal eye contour image data with a main image of the images (Para [0026], wherein next, the pixels in the corrected source face are copied and pasted over the target face in a face replacement and blending step 70, inherently as including fusing detected optimal eye contour images, which also include necessary boundary blending to ensure a seamless composite photo 80.). KIM and Luo are combinable because they both disclose digital photo image composing. Therefore, before the effective filing date of the claimed invention, it would eye contour extraction on each of the images, comparing multiple groups of eye contour image data of an identical eye contour, thereby acquiring optimal eye contour image data of each eye contour, and fusing multiple pieces of acquired optimal eye contour image data with a main image of the images, of Luo’s method with KIM’s in order to  replace a face with detected outlines of the face contour and facial features, as preferred (Para [0025]).
Regarding claim 6, Kim discloses an image processing device (Para [0008], wherein Fig. 3 depicts a block diagram of a system for automatically storing a photo of a person with open eyes, according to one embodiment), comprising: an image input circuit (fig. 3, item 303) configured to acquire multiple images continuously photographed by a photographing device (Para [0024], wherein if a face of a subject is detected, the camera may take a series of pictures or images in "burst mode," which captures a plurality of pictures in a short period of time); an eye feature extraction circuit (fig. 3, item 306) configured to perform eye feature extraction on each of the images, hereby acquiring eye feature image data (Para [0025], wherein the image signal processing pipeline may run one or more facial detection algorithms, or eye tracking algorithms, etc.); a processing circuit (fig. 3, item 306) configured to compare multiple groups of eye feature image data of an identical eye feature, thereby acquiring optimal eye contour image data of each eye feature (Para [0024], wherein the eyes of the subjects may be checked to see if they are open or closed, as comparing of the multiple groups i.e. open or closed states of the eye for each person as the identical eye feature, as shown at 205. If there is a single image where all of the subjects' eyes are opened, as one example of the optimal eye feature image, that image may be selected. But if each subject displays optimal eye opening in different images, as one example of the different optimal eye feature image, an optimized image may be composed using the optimized features in the selected images.); and a fusion circuit configured to fuse multiple pieces of acquired optimal eye feature image data with a main image of the multiple images, thereby obtaining a target image (Para [0024], wherein if each subject displays optimal eye opening in different images, an optimized image may be composed, as fusing, using the optimized features in the selected images, as pieces of acquired optimal eye images. Thus a photo which is most likely to include opened eyes for the subjects is saved, as shown at 206, as the target image). KIM does not specifically disclose performing eye contour extraction on each of the images, and comparing multiple groups of eye contour image data of an identical eye contour, thereby acquiring optimal eye contour image data of each eye contour, and fusing multiple pieces of acquired optimal eye contour image data with a main image of the images. Luo discloses performing eye contour extraction on each of the images (Para [0025], wherein an input target frame 10 first undergoes face detection 20 to find a plurality of faces present in the image. Based on the results of face detection, a face that needs to be replaced ("target face") is identified through face selection 30, and then processed by facial feature location 40 to produce outlines of the face contour and facial features (including eyes, as contour/outline of the eye), and comparing multiple groups of eye contour image data of an identical eye contour (Para [0044], wherein in one embodiment of the present invention, open or closed eyes are recognized using template matching or cross correlation. The template is an image of an open eye, as comparing detected eye contours to the open or closed eye groups), thereby acquiring optimal eye contour image data of each eye contour (Para [0044], wherein it is expected that an open eye would produce a high response in cross-correlation score, as optimal eye contour image, while a closed eye would generate a low response), and fusing multiple pieces of acquired optimal eye contour image data with a main image of the images (Para [0026], wherein next, the pixels in the corrected source face are copied and pasted over the target face in a face replacement and blending step 70, inherently as including fusing detected optimal eye contour images, which also include necessary boundary blending to ensure a seamless composite photo 80.). KIM and Luo are combinable because they both disclose digital photo image composing. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the performing eye contour extraction on each of the images, comparing multiple groups of eye contour image data of an identical eye contour, thereby acquiring optimal eye contour image data of each eye contour, and fusing multiple pieces of acquired optimal eye contour image data with a main image of the images, of Luo’s method with KIM’s in order to  replace a face with detected outlines of the face contour and facial features, as preferred (Para [0025]).
Regarding claim 9, in the combination of KIM and Luo, Kim further discloses an image processing device, comprising: a memory (Fig. 1, memory 102), a processor (Fig. 1, one or more processors 103), and a computer program stored on the memory and executable by the processor (Para [0021], wherein computer-storage media includes both volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer-
Regarding claim 10, in the combination of KIM and Luo, Kim further discloses a computer readable storage medium comprising a computer program stored thereon; wherein when the program is executed by a processor, steps of the image processing method (Para [0021], wherein computer-storage media for storage of information such as computer-readable instructions, data structures, program modules or other data).
Regarding claim 11, in the combination of KIM and Luo, Kim further discloses an image display method, comprising: obtaining a target image in accordance with the image processing method according to claim 1; and displaying the target image (Para [0020], wherein For example, one may consider a presentation component such as a display device to be an I/O component).
Regarding claim 12, in the combination of KIM and Luo, Kim further discloses wherein displaying the target image includes: displaying the target image through the photographing device (Para [0022], wherein the presentation component(s) 104 present data indications to a user or other device. Exemplary presentation components include a display device).
Regarding claim 13, in the combination of KIM and Luo, Kim further discloses wherein acquiring multiple images continuously photographed by a photographing device, includes: using an image processing apparatus to acquire multiple images continuously photographed by the photographing device (Para [0022], wherein the computing device 100 includes one or more processors that read data from various entities such as the memory 102 or the I/O components 106).

Regarding claim 15, in the combination of KIM and Luo, Kim further discloses an image display apparatus (Para [0014], camera phones and digital cameras), comprising: a photographing device including a cache configured to store a plurality of images (Para [0021], wherein computer-storage media includes, but is not limited to, Random Access Memory (RAM),); and an image processing device (Para [0022], the computing device 100); wherein the image processing device includes: a memory (Fig. 1, memory 102), a processor (Fig. 1, processor 103), and a computer program stored on the memory and executable by the processor (Para [0021], wherein computer-storage media for storage of information such as computer-readable instructions, data structures, program modules or other data).

Allowable Subject Matter
Claims 2-5, 7, 8, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art or the prior art of record specifically, KIM and Luo, does not disclose:
a quantity of the images consecutively photographed is equal to a blink period of the human eye multiplied by a quantity of images photographed per second by the photographing device, and is not greater than a maximum quantity of images allowed to be cached in a memory of the photographing device, of claim 2 combined with other features and elements of the claim;
. . . . wherein comparing multiple groups of eye contour image data of an identical eye contour, thereby acquiring optimal eye contour image data of each eye contour, includes: counting a quantity of eye contours included in each image, dividing the images into at least one group with an identical quantity of eye contours included in each of images in each group of images; taking one group of images with the largest quantity of eye contours, wherein the one group of images includes N images each including m eye contours, and N and m are positive integers greater than one; numbering each eye contour graphic in each image of the one group of images, wherein eye contour graphics in a first image are numbered as 1-1, ... 1-m, respectively, and eye contour graphics in an N-th image are numbered as N-1, ... N-m, respectively; taking the eye contour graphics numbered 1-1, ..., N-1, as a group, ... taking the eye contour graphics numbered 1-m, ..., N-m, as a group, thereby obtaining in groups of eye contour graphics; and processing each group of eye contour graphics to obtain optimal eye contour image data corresponding to each group of eye contour graphics, and taking the optimal eye contour image data corresponding to each group of eye contour graphics as optimal eye contour image data of an i-th eye contour corresponding to the each group of eye contour graphics, wherein i is a positive integer less than m; of claims 3, 7 and 16 with other features and elements of the claims;
Claims 4, 5, 8 and 17 depend from an allowable base claim and are thus allowable themselves.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731.  The examiner can normally be reached on Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SHERVIN K NAKHJAVAN/Primary Examiner, Art Unit 2662